—Appeal by the defendant from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered May 20, 1997, convicting him of attempted murder in the second degree and assault in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People, we find that it was legally sufficient to support the defendant’s conviction beyond a reasonable doubt (see, People v Contes, 60 NY2d 620). Moreover, the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Since the defendant’s guilt was proven beyond a reasonable doubt at trial, there can be no appellate review of the issue of whether a prima facie case had been presented to the Grand Jury (see, CPL 210.30 [6]; People v Taylor, 225 AD2d 640).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. O’Brien, J. P., McGinity, Luciano and Schmidt, JJ., concur.